Citation Nr: 0814682	
Decision Date: 05/02/08    Archive Date: 05/12/08

DOCKET NO.  02-05 098A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for service connected lumbar strain with intervertebral disc 
syndrome associated with fracture, left femur (previously 
rated as lumbar strain).

2.  Entitlement to an initial rating in excess of 10 percent 
for intervertebral disc syndrome affecting left lower 
extremity associated with fracture, left femur (newly 
acknowledged as a separately ratable element of service-
connected lumbar strain).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Willett, Associate Counsel


INTRODUCTION

The veteran had active service from August 1969 through July 
1971.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a January 2001 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Montgomery, Alabama.


FINDINGS OF FACT

1.  There is no competent medical evidence of record 
establishing that the veteran has severe lumbar strain with 
listing of whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
the standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.

2.  There is no competent medical evidence of record showing 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or favorable ankylosis of the entire thoracolumbar 
spine.  

3.  The veteran has not at any time had moderate 
intervertebral disc syndrome with recurring attacks; or 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the past 12 months.



4.  The record is devoid of evidence of moderate incomplete 
paralysis of the sciatic nerve at any time.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 20 
percent for service connected lumbar strain with 
intervertebral disc syndrome associated with fracture, left 
femur, are not met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 4.40, 4.59, 4.71a, Diagnostic Code 5295 
(2002).

2.  The criteria for an initial rating in excess of 10 
percent for intervertebral disc syndrome affecting left lower 
extremity associated with fracture, left femur, are not met.  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
4.40, 4.59, 4.71a, Diagnostic Code 8520 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has appealed the initial rating for his service-
connected back disability.  He filed his service connection 
claim in August 1999.  Lumbar strain was initially service 
connected with a noncompensable rating via the January 2001 
rating decision.  The veteran filed a notice of disagreement 
with this rating in September 2001.  In April 2002, the 
rating was increased to 10 percent under Diagnostic Code (DC) 
5295.  And, in a March 2005 rating decision, the veteran's 
lumbar strain rating was increased to 20 percent under DC 
5295-5243, which takes into account intervertebral disc 
syndrome, and he was awarded a separate 10 percent rating for 
intervertebral disc syndrome affecting the left lower 
extremity under DC 8520, which takes into account paralysis 
of the sciatic nerve.  Thus, the question at hand is whether 
at any time during the course of this appeal, the veteran's 
disability has warranted a rating in excess of 20 percent for 
the lumbar strain, or in excess of 10 percent for the sciatic 
nerve paralysis.  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which sets forth 
separate rating codes for various disabilities. 
38 U.S.C.A. § 1155; 38 C.F.R. Part 4. Evidence to be 
considered in the appeal of an initial rating is not limited 
to that reflecting the then current severity of the disorder. 
Fenderson v. West, 12 Vet. App. 119 (1999). A disability must 
be considered in the context of the whole recorded history.

During the pendency of this appeal, regulatory changes have 
twice amended the rating criteria for evaluating spine 
disabilities. The first change affected only the rating 
criteria for intervertebral disc syndrome. See 67 Fed. Reg. 
54345-54349 (Aug. 22, 2002). This amendment was effective 
September 23, 2002. Id. The regulations regarding diseases 
and injuries to the spine, to include intervertebral disc 
syndrome, were again revised effective September 26, 2003. 
See 68 Fed. Reg. 51454-51458 (Aug. 27, 2003); 69 Fed. Reg. 
32449-32450
(June 10, 2004). 

Where a law or regulation (particularly those pertaining to 
the Rating Schedule) changes after a claim has been filed, 
but before the administrative and/or appeal process has been 
concluded, both the old and new versions must be considered. 
See VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 
(Apr. 10, 2000). The effective date rule established by 38 
U.S.C.A. § 5110(g) 
(West 2002), however, prohibits the application of any 
liberalizing rule to a claim prior to the effective date of 
such law or regulation. See Rhodan v. West, 
12 Vet. App. 55 (1998), appeal dismissed, No. 99-7041 (Fed. 
Cir. Oct. 28, 1999) (unpublished opinion) (VA may not apply 
revised scheduler criteria to a claim prior to the effective 
date of the pertinent amended regulations).The changes 
pertinent to the relevant diagnostic codes in this case are 
summarized, below.

Under the old regulations, in effect prior to September 26, 
2003, DC 5295 provided ratings for lumbosacral strain.  For 
an increase under this rating criteria for the service 
connected lumbar strain, the evidence must show that the 
veteran's strain is severe with listing of whole spine to the 
opposite side, positive Goldthwaite's sign, 


marked limitation of forward bending in the standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion, which 
would warrant a 40 percent rating.  38 C.F.R. § 4.71a, DC 
5295 (2002).

An increase under the old regulations for intervertebral disc 
syndrome would be available to the veteran if the medical 
evidence established that he had moderate intervertebral disc 
syndrome with recurring attacks, which would warrant a 20 
percent rating, or a showing of severe intervertebral disc 
syndrome with recurring attacks with intermittent relief, 
which would warrant a 40 percent rating, or with pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
and little intermittent relief, which would be rated 60 
percent disabling.  
38 C.F.R. § 4.71a, DC 5293 (2002).

The amended version of DC 5293, in effect from September 23, 
2002 through September 25, 2003, provided that intervertebral 
disc syndrome (preoperatively or postoperatively) was to be 
rated either on the total duration of incapacitating episodes 
over the past 12 months or by combining under 38 C.F.R. § 
4.25 separate ratings of its chronic orthopaedic and 
neurologic manifestations along with ratings for all other 
disabilities, whichever method results in the higher rating.  
A 40 percent rating was warranted for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least four weeks but less than six weeks during the 
past 12 months; and a 60 percent rating for intervertebral 
disc syndrome with incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.  38 
C.F.R. § 4.71a, DC 5293 (2003).

Notes following Diagnostic Code 5293 (in effect from 
September 23, 2002 through September 25, 2003) provided 
guidance in rating intervertebral disc syndrome.  Note (1) 
provided that, for purposes of ratings under Diagnostic Code 
5293, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a 


physician.  "Chronic orthopaedic and neurologic 
manifestations" means orthopaedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  Note (2) provide that, 
when evaluating on the basis of chronic manifestations, 
evaluate orthopaedic disabilities using evaluation criteria 
for the most appropriate orthopaedic diagnostic code or 
codes.  Evaluate neurologic disabilities separately using 
evaluation criteria for the most appropriate neurologic 
diagnostic code or codes.  Note (3) provide that, if 
intervertebral disc syndrome is present in more than one 
spinal segment, provided that the effects in each spinal 
segment are clearly distinct, rate each segment on the basis 
of chronic orthopaedic and neurologic manifestations or 
incapacitating episodes, whichever method results in a higher 
rating for that segment.  38 C.F.R. § 4.71a.

Effective September 26, 2003, disabilities of the spine are 
rated under the General Rating Formula for Diseases and 
Injuries of the Spine (for Diagnostic Codes 5235 to 5243, 
unless 5243 is evaluated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes).  Ratings under the General Rating Formula for 
Diseases and Injuries of the Spine are made with or without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  The disabilities of the 
spine that are rated under the General Rating Formula for 
Diseases and Injuries of the Spine include vertebral fracture 
or dislocation (Diagnostic Code 5235), sacroiliac injury and 
weakness (Diagnostic Code 5236), lumbosacral or cervical 
strain (Diagnostic Code 5237), spinal stenosis (Diagnostic 
Code 5238), spondylolisthesis or segmental instability 
(Diagnostic Code 5239), ankylosing spondylitis (Diagnostic 
Code 5240), spinal fusion (Diagnostic Code 5241), and 
degenerative arthritis of the spine (Diagnostic Code 5242) 
(for degenerative arthritis of the spine, see also Diagnostic 
Code 5003).

The General Rating Formula for Diseases and Injuries of the 
Spine provides the following ratings in excess of 20 percent 
for the lumbar sprain:  a 40 percent disability rating is 
assigned for forward flexion of the thoracolumbar spine 30 


degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent disability rating is 
assigned for unfavorable ankylosis of the entire 
thoracolumbar spine.  A 100 percent disability rating is 
assigned for unfavorable ankylosis of entire spine.  38 
C.F.R. § 4.71a (2007).

The Notes following the General Rating Formula for Diseases 
and Injuries of the Spine provide further guidance in rating 
diseases or injuries of the spine.  In particular, Note (5) 
provides that, for VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the  following: difficulty walking because of a 
limited line of  vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal  
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or  
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  38 C.F.R. § 4.71a.

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, under the current 38 C.F.R. § 4.71a, 
allows a 40 percent rating with incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months, and a 60 percent rating with 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.  38 C.F.R. § 4.71a.  

And, for a rating in excess of 10 percent for the service 
connected affect on the left lower extremity, the evidence 
must show that the veteran has at least moderate incomplete 
paralysis of the sciatic nerve.  38 C.F.R. § 4.124a, DC 8520 
(2007).  The words "mild," "moderate," and "severe" are not 
defined in the Schedule. Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just". See 38 
C.F.R. 4.6. It should also be 


noted that use of descriptive terminology such as "moderate 
to severe" by medical examiners, although an element of 
evidence to be considered by the Board, is not dispositive of 
an issue. All evidence must be evaluated in arriving at a 
decision regarding an increased rating. See 38 U.S.C.A. 
7104(a); 38 C.F.R. 4.2, 4.6.

To summarize, for an increase in the lumbar strain, the 
medical evidence must show severe lumbar strain with listing 
of whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in the standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion; or 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or favorable ankylosis of the entire thoracolumbar 
spine.  For an increase under the rating criteria for 
intervertebral disc syndrome there must be a showing of 
moderate intervertebral disc syndrome with recurring attacks; 
or intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the past 12 months.  And for an increase for 
the affect on the left lower extremity, there must be 
evidence of moderate incomplete paralysis of the sciatic 
nerve.  

The veteran's claims folder was reviewed in full to assess 
whether any of the criteria applicable in this case are met 
to warrant an increase beyond his current ratings.  

A January 1998 CT scan of the lumbar spine was normal with no 
evidence of a herniated disc or spinal stenosis.  The veteran 
was seen again in a VA outpatient facility in March and April 
1998 with an assessment of chronic low back pain.  By April 
1999, the veteran was diagnosed with lumbar spondylosis with 
degenerative disc disease.  See Beranek notes of April and 
May 1999.  

VA afforded the veteran a joint examination in June 1999 to 
assess his knee disability.  The examiner noted L4-S1 mild 
arthritis and spinal instability in that report.  Shortly 
thereafter, the veteran filed his service connection claim.

Outpatient records show that the veteran continued to be 
treated for low back pain  in December 1999 and March 2000, 
and was diagnosed in September with osteoarthritis and 
scoliosis.  See VA outpatient treatment notes.

In November 2000, the veteran was afforded a VA spine 
examination.  The veteran described his back pain as constant 
and achy, aggravated by damp weather and prolonged standing.  
Physical examination revealed normal musculatures of the back 
and no neurological abnormalities.  There was paraspinal 
tightening in the lower lumbar region with forward flexion, 
which was measured as 0 to 90 degrees.  Extension of the back 
was 0 to 30 degrees, lateral flexion was 40 degrees 
bilaterally, and rotation was 30 degrees bilaterally.  All 
ranges of motion were noted to have "minimal limitation due 
to the pain."  Spine x-ray revealed that the prepuberal 
bodies, spaces and posterior elements were normal and not 
paraspinal soft tissue mass was observed.  The diagnosis was 
lumbar strain with normal x-rays.

Private chiropractic notes show that he was treated for 
management of his low back pain in 2001.  There was no change 
in diagnosis during this treatment.

The veteran was again afforded a VA spine examination in 
January 2002.  His reported symptomology was unchanged from 
the November 2000 report.  The examination was also 
essentially the same, although range of motion was described 
with more particularity.  Pain began at 30 degrees of forward 
flexion and he was able to forward flex to 75 degrees with 
moderate functional loss due to the pain.  Measurement of 
extension, flexion, and rotation was identical to that of the 
November 2000 report.  He was again diagnosed with lumbar 
strain.  It was following this examination that the veteran's 
lumbar strain was increased to 10 percent, taking into 
account the functional loss due to pain.  See April 2002 
rating decision.

The veteran continued treatment for his low back pain and in 
an April 2004 x-ray report a minor abnormality was noted with 
the following impression:  "The line of weight bearing 
favors lumbosacral instability?  No other distinct 
abnormality is observed. This is a prediction since previous 
interpretation was lost in the transcription related 
process."  

A January 2005 x-ray report shows normal lumbosacral spine 
series with no compression fractures or evidence of 
spondylolisthesis.  This report accompanied a VA examination 
report.  At that time, the veteran's reported symptomology 
was pointedly different from prior reports.  He complained of 
pain radiating into the left leg, along with weakness, 
stiffness, fatigability and lack of endurance with regard to 
the low back.  He was using a back brace at the time of this 
examination.  Physical examination revealed forward flexion 
to 75 degrees, and extension, left and right lateral flexion, 
and left and right rotation all to 15 degrees.  After 
repetitive use, the examiner reported an additional 25% 
decreased range of motion.  The veteran reported flare-ups 
two days per week with severe pain for two hours and moderate 
pain for the remainder of the day.  The examiner noted that 
the pain radiates into the left leg with associated numbness 
and weakness.  There were no associated bladder, bowel or 
erectile dysfunction problems.  The examiner noted 
intervertebral disc syndrome involving the left lower 
extremity, without any incapacitating episodes during the 
prior year.

Following the January 2006 Board remand, the veteran was 
afforded his most recent VA examination.  At that time, 
physical examination revealed normal lumbar lordosis, with 30 
degrees extension, 45 degrees flexion before pain starts with 
the ability to flex to 80 degrees, and lateral bending of 20 
degrees with pain.  There was no straight leg raising pain 
and no sciatic tension sign, reflexes were symmetric and the 
motory and sensory function in the lower extremities was 
"entirely normal."  The examiner noted that there was no 
increased limitation of motion due to weakness, fatigability 
or incoordination during the repetitive portion of the 
examination.  The examiner opined that his back pain was 
previously incorrectly characterized as secondary to leg 
length discrepancy, and that there was no nerve type 
disorder, as well as no evidence of intervertebral disc 
syndrome at that time.  The diagnosis was arthralgia of the 
lumbar spine with mechanical back pain.

As this summary of the medical evidence establishes, at no 
time during the veteran's course of treatment for his low 
back disability does the evidence establish severe lumbar 
strain with listing of whole spine to the opposite side, 
positive 


Goldthwait's sign, marked limitation of forward bending in 
the standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  Nor does it show forward flexion of the 
thoracolumbar spine 30 degrees or less; or favorable 
ankylosis of the entire thoracolumbar spine.  Also, at no 
time does the evidence suggest that has ever been moderate 
intervertebral disc syndrome with recurring attacks; or 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the past 12 months.  And, the record is 
devoid of evidence of moderate incomplete paralysis of the 
sciatic nerve.  

Accordingly, the veteran's claim for an increased rating for 
both his lumbar strain and his intervertebral disc syndrome 
affecting the left lower must be denied.  In reaching these 
conclusions, the Board has considered all applicable 
statutory and regulatory provisions to include 38 C.F.R. §§ 
4.40 and 4.59 as well as the holding in DeLuca v. Brown, 8 
Vet. App. 202 (1995), regarding functional impairment 
attributable to pain, particularly in light of the fact that 
the veteran contends his disability is essentially manifested 
by pain.  The March 2005 rating decision took these factors 
into account, thus the veteran's current ratings reflect his 
functional impairment due to pain.  For all of these reasons, 
the Board finds that 20 percent and 10 percent ratings 
adequately compensate the veteran for the current level of 
disability resulting from his lumbar spine disabilities, 
including their effect on his left lower extremity and his 
functional impairment due to pain.  An increase is not 
warranted. 

Duties to Notify and Assist
VA fulfilled its duties to notify and assist the veteran in 
the development of his increased rating claims.  Sufficient 
evidence is available to reach a decision and the veteran is 
not prejudiced by appellate review at this time.

The Court of Appeals for Veteran's Claims (Court) has 
recently issued a decision with regard to the notice required 
in increased evaluation claims.  
See Vazquez-Flores v. Peake, No. 05-0355 (U.S. Vet. App. 
January 30, 2008).  The Court found that, at a minimum, 
adequate notice requires that VA notify the veteran that, to 
substantiate the claim: (1) the veteran must provide, or ask 
VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the veteran's employment and 
daily life; (2) if the diagnostic code under which the 
veteran is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the veteran demonstrating a noticeable worsening or increase 
in severity of the disability, and the effect of that 
worsening has on his employment and daily life (such as a 
specific measurement or test result), VA must provide at 
least general notice of that requirement to the veteran; (3) 
the veteran must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the veteran may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  

In this case, the March 2004 and April 2006 letters to the 
veteran do not contain the level of specificity set forth in 
Vazquez-Flores.  However, the procedural defect does not 
constitute prejudicial error in this case, because there is 
evidence of actual knowledge on the part of the veteran, as 
well as other documentation in the claims file that reflects 
notification of what is needed to substantiate the claim, 
which a reasonable person could be expected to understand.  
See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

In this regard, the Board is aware of the veteran's 
statements in the October 2002 hearing transcript and the 
several VA examination reports, in which a description was 
made as the effect of the service-connected disability on 
employability and daily life.  In particular, the impact on 
the veteran's employment was discussed, as well as the fact 
that he has had trouble doing yard work and work on his car 
due to his service connected disabilities.  These statements 
indicate an awareness on the part of the veteran that 
information about such effects, with specific examples, is 
necessary to substantiate a claim for a higher evaluation.  
Significantly, the Court in 
Vazquez-Flores held that actual knowledge is established by 
statements or actions by the claimant or the claimant's 
representative that demonstrate an awareness of what was 
necessary to substantiate his or her claim."  Id., slip op. 
at 12, 
citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007).  
This showing of actual knowledge satisfies the first and 
fourth requirements of Vazquez-Flores.

Additionally, and particularly in light of the veteran's lay 
assertions of effects of the service-connected disability on 
employability and daily life, the Board does not view the 
disorder at issue to be covered by the second requirement of 
Vazquez-Flores, and no further analysis in that regard is 
necessary. 

Also, the March 2005 Supplemental Statement of the Case 
specifically discusses all rating criteria utilized in the 
present case.  The veteran was accordingly made aware of the 
requirements for an increased evaluation pursuant to the 
applicable diagnostic criteria, and such action thus 
satisfies the third notification requirement of Vazquez-
Flores.

Finally, the April 2006 letter does inform the veteran of the 
type of evidence necessary to establish an effective date and 
a disability rating, as is required under Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Any defect with respect 
to the timing of the notice requirement was harmless error.  
The veteran was furnished content-complying notice and proper 
subsequent VA process, thus curing any error in the timing.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this 
case, the requirements of 38 C.F.R. § 3.159(b)(1) (2007), 
Vazquez-Flores, and Dingess are all met, satisfying VA's duty 
to notify the veteran.

VA also has a duty to assist the veteran in substantiating 
his claim under  
38 C.F.R. § 3.159(c), (d) (2007).  Here, the veteran's 
statements, his service medical records, and VA and private 
treatment records have been associated with the claims 
folder.  The veteran was afforded a Board hearing and the 
transcript is of record.  He was also afforded several VA 
examinations and the reports are associated with the claims 
folder.  The veteran has not notified VA of any additional 
available relevant records with regard to his claims.  



VA has done everything reasonably possible to assist the 
veteran.  A remand for further development of these claims 
would serve no useful purpose.  VA has satisfied its duties 
to notify and assist the veteran and further development is 
not warranted.


ORDER

Entitlement to an initial rating in excess of 20 percent for 
service connected lumbar strain with intervertebral disc 
syndrome associated with fracture, left femur, is denied.

Entitlement to an initial rating in excess of 10 percent for 
intervertebral disc syndrome affecting left lower extremity 
associated with fracture, left femur, is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


